11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Charles Timothy Thomas,                     * From the 35th District Court
                                              of Brown County,
                                              Trial Court No. CV1612490.

Vs. No. 11-19-00156-CV                      * May 23, 2019

Leo Venzor,                                 * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason
of this appeal are taxed against Charles Timothy Thomas.